Dismissed and Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00559-CV
____________
 
SHERRIE LOUDEN, Appellant
 
V.
 
JAMES D. LOUDEN, Appellee
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2009-24605
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed January 29, 2009.  It
appears from information provided to this court that appellant’s notice of
appeal filed June 16, 2010 is untimely.  See Tex. R. App. P. 26.1.  No
clerk=s record has been filed, however, so
that this court may determine its jurisdiction.  The clerk responsible for
preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  Our records show that appellant has
neither established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same).
On, July 1 2010, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).  On July 9, 2010,
this court notified appellant that the filing fee was past due and the appeal
was subject to dismissal.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  Appellant filed no response to this
court’s notices.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of .Chief
Justice Hedges and Justices Yates and Boyce.